  Case 1:18-cv-01255-JTN-ESC ECF No. 17 filed 03/28/19 PageID.63 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 ERIC DEVRIES,
                                                                Case No. 1:18-cv-1255
         Plaintiff,
                                                                Hon. Janet T. Neff
 v.

 CAPITAL ONE BANK (USA), N.A.

         Defendant.


                                 NOTICE OF SETTLEMENT

       Plaintiff Eric DeVries, by and through his counsel, hereby gives notice pursuant to Local

Civil Rule 40.3 that a preliminary agreement has been reached by and between the parties to

resolve Plaintiff’s claims and dismiss the case. Plaintiff expects that the settlement agreement will

be effectuated and a dismissal of the case with prejudice will be filed within 30 days of today’s date.



                                                       Respectfully submitted,

Dated: March 28, 2019                                  /s/ Theodore J. Westbrook
                                                       Theodore J. Westbrook
                                                       Westbrook Law PLLC
                                                       Attorney for Plaintiff
                                                       6140 28th St. SE, Suite 115
                                                       Grand Rapids, MI 49546
                                                       twestbrook@westbrook-law.net
